Counsel for the defendant, in argument, claimed that the construction given to the word "team" in Conway v. Jefferson was only a dictum, not called for in the consideration of the question then before the court. Be it so; — what then did the legislature mean by that term as found in the statute?
By the original Provincial Statute, passed in 1719, ch. 98, sec. 6, it was enacted that if through neglect in keeping in repair any highway, any person was killed or injured, the parish, or town, to which he belonged should pay, c., and should "render recompense for any carriage, cart, horse, or other beast harmed or lost, proportionable to the damage suffered." It will not be contended that that statute was not broad enough to include a case similar to this. *Page 30 
By the act of 1786 (N.H. Laws of 1805, p. 332) it was enacted that "in case any special damage shall happen to any person or persons, or to his or their teams or carriages, by means of the insufficiency or want of repairs of any highways or bridges in any town or parish within this state, the party aggrieved shall recover his or their damage in any action against such town or parish." The same act appears in the edition of N.H. Laws, 1830, p. 389, and was reenacted by the legislature, July 3, 1829, in the same language (omitting the word parish). The provisions of the Rev. Stats, ch. 57, sec. 1, are substantially in the same terms.
It thus appears that for ninety years our statutes, affording a remedy to any one suffering damages to his person, team, or carriage, by reason of a defect in a highway, have remained without any substantial change. By sec. 5, Gen. Stats., ch. 69, it is provided that towns "are not liable for such damage happening to droves of cattle by reason of the deficiency of a bridge, if, when it happens, the number of cattle on the bridge exceeds twenty-five." This provision does not appear in the edition of Laws of 1830. It appears for the first time, so far as I have discovered, in the Rev. Stats. of 1842, ch. 57, sec. 5. It becomes material to inquire what was the purpose of the legislature in inserting this section in the statutes. If the term "team" was understood to include only such animals as the traveller attached to his carriage, and used to draw it over the highway, it is plain the new section is meaningless. If a town is only liable for damages to animals used to draw a carriage, why was this section added to the previous statute? All parts of a statute are to be construed together. Examining, then, the first and fifth sections together, how can effect be given to the latter unless the former is held to include animals driven upon the highway, as well as those attached to a vehicle? The word "cattle," in its most usual signification, means domestic quadrupeds collectively, especially those of the bovine genus, — sometimes, also, including sheep, goats, horses, mules, asses, and swine. Webster's Unabr. Dic. There is no reason to suppose the legislature intended to restrict the term to animals of the bovine genus. And if this be so, then a person may use the highways to transport his horses, in droves, from place to place, as he would his other cattle; and section 5 being a limitation of section 1, the word team must be held to include animals driven over the highway, as well as animals attached to a carriage or vehicle.
The conclusion is, that this action may be maintained.
Case discharged. *Page 31